 4:12-cr-03139-RGK-CRZ Doc # 101 Filed: 08/27/20 Page 1 of 1 - Page ID # 258




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:12CR3139

      vs.
                                                            ORDER
MARCUS ANTONIO NAVEJAR,

                   Defendant.



      IT IS ORDERED that Plaintiff’s Motion to Dismiss (Filing 100) the Petition
for Offender Under Supervision (Filing 71) is granted. The September 9, 2020
Violation of Supervised Release hearing is canceled.

      Dated this 27th day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
